Citation Nr: 1003690	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for chronic pain 
disorder, currently assigned a 50 percent evaluation.

2.  Entitlement to an increased rating for umbilical hernia 
residuals, currently assigned a 20 percent evaluation.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA surgery to repair 
umbilical hernias.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2006, which denied an increased rating for 
umbilical hernia residuals, and October 2007, which denied an 
increased rating for chronic pain disorder.  In October 2006, 
he was informed that the RO would not consider his 
38 U.S.C.A. § 1151 claim, and he submitted a notice of 
disagreement with that determination.  In November 2009, the 
veteran appeared at a Board hearing held at the RO (i.e., 
Travel Board hearing).

The issues of entitlement to an increased rating for 
umbilical hernia residuals, and to compensation under 
38 U.S.C.A. § 1151 for additional disability resulting from 
VA surgery to repair umbilical hernias are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Chronic pain disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including depression and somatic concerns 
with pain.    



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
chronic pain disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic 
Code 9422 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in August 2007, prior to the 
adjudication of the claim, the Veteran was advised of the 
information necessary to substantiate the increased rating 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence.  

The Veteran was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements 
of personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  A VA examinations was provided in 
August 2007; that examination report described the disability 
in sufficient detail for the Board to make an informed 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no evidence indicating that there has been 
a material change in the service-connected disorder since 
this last VA examination.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 et. App. 589 (1991).  If 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The Veteran claims entitlement to an increased rating for 
chronic pain disorder associated with both psychological 
factors and general medical condition, rated 50 percent 
disabling effective from July 1992.  When a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  
The RO, however, separately rated service-connected status 
post umbilical hernia repair, assigned a 20 percent rating, 
as well as other disabilities including residuals of left 
thoracotomy with bronchiogenic cyst with chronic denervation 
changes and scar, assigned a 30 percent rating.  Because the 
RO chose to rate these conditions separately, care must be 
taken to avoid care must be taken to avoid pyramiding, i.e., 
rating the same symptoms under separate diagnostic codes.  
See 38 C.F.R. § 4.14.  

Psychiatric disabilities, including pain disorder, are 
evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  According to the general 
rating formula, a mental disorder is rated 30 percent when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9422. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obses-sional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

According to the report of a comprehensive evaluation by R. 
Townsend, Ph.D., in July 2007, the Veteran described a 
history of pain and depression.  The results, including 
psychological testing, suggested that the Veteran was mildly 
depressed, anxious, socially conforming, somewhat 
perfectionistic, with chronic, perceived somatic pain.  He 
presented a normal energy and activity level.  The diagnostic 
impression was mood disorder due to chronic pain syndrome 
with depressive features.  His GAF was 55.  

On a VA examination in August 2007, the Veteran reported that 
he slept 8 hours per night, although he felt his sleep was 
fitful.  During the day, he took care of his granddaughter.  
The Veteran did not like to leave the house, but did not 
display isolation, withdrawal, significant anxiety, panic 
attacks, or psychosis.  Social functioning was limited.  He 
said he heard his voice called occasionally, but there was no 
evidence of psychosis.  Mental status examination revealed 
the Veteran to be friendly, cooperative, and relaxed.  His 
affect was appropriate, although his mood was slightly 
depressed.  His complaints were of fatigue, depression, and a 
desire to stay home due to sadness.  There as no impairment 
of thought process, delusional material, or suicidal or 
homicidal ideation.  The examiner concluded that he had a 
depressive disorder, mild, related to his chronic pain 
syndrome.  The depressive disorder symptoms resulted in a GAF 
of 65.  The effects on his occupational and social 
functioning appeared to be moderately severe.  He also had an 
organic pain syndrome, with psychological and medical 
aspects, which was not included in the GAF.  

VA outpatient treatment records dated in September 2007 note 
that the Veteran had occasional peri-umbilical pain from his 
hernia.  He had a history of depression, well-controlled on 
nortriptyline.  

A private evaluation in November 2007, conducted at Pacific 
Health Systems, noted that the Veteran complained of chronic 
pain disorder associated with both psychological factors and 
general medical condition.  Also noted was depression and 
possible mild dementia.  Mental status examination noted a 
history of hallucinations and delusions, and the Veteran 
reported crying, loss of interest, fatigue, and poor 
concentration.  Moderate panic attacks were reported, and he 
was noted to be paranoid because of hallucinations.  He was 
diagnosed as having mood disorder due to chronic pain with 
depressive features, with an Axis III diagnosis of chronic, 
neuropathic pain.  

In June 2008, Dr. Townsend provided an updated evaluation, 
noting that the Veteran had been prescribed medication by a 
psychiatrist, and that much of his time in early 2008 had 
been occupied with post-surgical care of his wife (although 
other records indicate he is unmarried).  Otherwise, his 
report essentially reiterated his earlier findings.  

VA outpatient treatment records dated in April 2008 show that 
the Veteran had depression, controlled on nortriptyline.  A 
depression screen at that time was negative, and there was no 
mention of a pain disorder.  In January 2009, his depression 
was noted to be controlled with nortriptyline, with chronic 
pain syndrome noted as well.  

The evidence shows that the Veteran has demonstrated few of 
the listed symptoms characteristic of a 50 percent rating, 
and none of the symptoms indicative of a 70 percent rating.  
Although the private evaluation in November 2007 noted 
hallucinations and delusions, such symptoms were not noted 
elsewhere, either before or after that examination.  
Moreover, that examination, which primarily required the 
examiner to simply circle or check off listed symptoms, is 
less detailed than the other examinations, which present the 
information in a narrative format enabling the author to 
place the information in context.  For these reasons, that 
examination report is of considerably less probative value 
than the other records.  As to non-listed, but comparable 
symptoms, the chief symptom is the Veteran's somatic 
preoccupation with pain that he believes is due to his 
umbilical hernia surgeries.  Particularly in view of the 
absence of most of the criteria reflecting a 50 percent 
rating, the Board finds that this symptom is contemplated by 
the 50 percent rating current in effect.  

In this regard, Dr. Townsend concluded that the Veteran had a 
GAF of 55.  The GAF (global assessment of functioning) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A 51-60 GAF score indicates moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Although the VA 
examiner estimated the GAF to be 65, reflecting mild 
symptoms, his estimate was based only on the symptoms of 
depression, and so is less probative than Dr. Townsend, whose 
estimates were based on all psychiatric symptomatology.  

In sum, the Veteran's symptoms of depression and somatic 
preoccupation with pain are contemplated by the 50 percent 
rating currently in effect.  He does not have suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, or comparable symptoms.  He 
does not have near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  Although limited in number, he is able to 
establish effective relationships.  Throughout the appeal 
period, his symptoms as a whole have not caused social and 
occupational impairment comparable to the level more closely 
approximating a higher rating.  

Referral for extraschedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social 
and industrial impairment resulting from symptoms which, if 
not listed, are comparable in the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria 
are adequate, and explicitly take into consideration the 
degree of interference with employment, while hospitalization 
has not been shown; thus, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  Moreover, he is in receipt of a TDIU 
rating.  

Additionally, the evidence does not show that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2007).  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  The preponderance of the evidence, however, 
is against the claim, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 50 percent for chronic pain disorder is 
denied.


REMAND

Increased Rating For Umbilical Hernia Residuals

On the VA examination in July 2007, the Veteran was diagnosed 
as having an incomplete small bowel obstruction secondary to 
adhesions related to umbilical hernia and postoperative 
complications.  Symptoms, if any, associated with this 
obstruction were not reported, however.  An evaluation by R. 
Hood, M.D., in November 2008 also noted the adhesions with 
bowel obstruction, but the only symptom was recurrent 
episodes of abdominal discomfort.  Though most records show 
occasional pain, and, when an umbilical hernia is noted, it 
has been easily reducible.  In March 2009, however, H. 
Barrera, M.D., wrote that there was no ventral hernia , and 
so he suspected that the Veteran's discomfort was related to 
chronic scar tissue and possible nerve entrapment from the 
mesh.  The possibility of nerve entrapment has not previously 
been considered in connection with this disability.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Moreover, there is no indication of what symptoms, 
if any, are associated with potential partial bowel 
obstruction.  

Accordingly, the Veteran should be scheduled for an 
examination, and recent treatment records obtained as well.  


Compensation Under 38 U.S.C.A. § 1151

During the course of this appeal, the Veteran's contentions 
have been largely concerned with his belief that he has 
additional disability due to VA treatment, which should be 
compensated under 38 U.S.C.A. § 1151, and that the RO failed 
to follow the directives set forth in May 2005 Board 
decision, which referred the apparent 38 U.S.C.A. § 1151 
claim to the RO for "appropriate action."    

The disability (umbilical hernia) for which the VA surgery 
was performed, however, was a service-connected disability, 
and, thus, service connection is in effect, or may be 
granted, for residuals of that surgery, as secondary to, or 
part of, the service-connected disability.  Moreover, service 
connection does not require a showing of VA fault or 
negligence as does a claim based on 38 U.S.C.A. § 1151, and, 
thus, it is easier to establish entitlement.  In this regard, 
the Veteran's administrative Tort Claim was denied by the VA 
Regional Counsel in February 2006.  

The RO did take action on this claim, informing the Veteran, 
in a statement of the case (on the increased rating issue) 
dated in October 2006, that a separate 38 U.S.C.A. § 1151 
claim would not be considered because entitlement under that 
statute applies to claims where service connection has not 
already been established.  He was informed that because he 
was already service-connected for the disability being 
claimed, there was no provision for a claim under 38 U.S.C.A. 
§ 1151.  

Nevertheless, the Veteran has a right to appeal, and he filed 
a notice of disagreement in October 2006, stating that he was 
seeking benefits for surgery residuals for which he was not 
service-connected.  Moreover, while the RO did not formally 
adjudicate the 38 U.S.C.A. § 1151 claim, he may appeal the 
RO's deemed denial.  See Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).  Therefore, the Veteran's October 
2006 notice of disagreement was sufficient to address that 
issue, and the Court has held that where an NOD has been 
filed with regard to an issue, and an SOC has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

Increased Rating for Umbilical Hernia 
Residuals

1.  Obtain all VA treatment records dated 
from January 2009 to the present.

2.  Ask the Veteran to identify any 
records of private treatment or 
evaluations for umbilical hernia residuals 
from July 2006 to the present, which have 
not been previously submitted.  Make all 
required attempts to obtain records so 
identified.

3.  Then, schedule the veteran for a VA 
examination to determine the 
manifestations of his umbilical hernia 
residuals, to include, if present, 
residuals of associated partial small 
bowel obstruction and/or nerve entrapment.  
The claims folders and a copy of this 
REMAND be made available to the examiner 
prior to the examination.  All symptoms 
associated with the umbilical hernia 
residuals should be described.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim on appeal, to 
include whether staged ratings are 
appropriate for any distinct period of 
time.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond before the case is 
returned to the Board.

Compensation Under 38 U.S.C.A. § 1151 

5.  Send the Veteran adequate VCAA notice 
with respect to the claim for compensation 
under 38 U.S.C.A. § 1151 for additional 
disability resulting from VA surgery to 
repair umbilical hernias.  In addition to 
the basic notice, he should be asked to 
identify the approximate date(s) of the 
surgery or surgeries, as well as the 
symptoms he is claiming as additional 
disability.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
  
6.  After allowing time for the Veteran to 
respond to the notice letter, and after 
undertaking any appropriate development 
based on the Veteran's response, 
adjudicate the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA 
surgery to repair umbilical hernias.  If 
the claim is denied, furnish the veteran 
and his representative with a STATEMENT OF 
THE CASE concerning that issue.  The 
veteran should also be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  The 
issue should only be returned to the Board 
if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


